Citation Nr: 0332938	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right index 
finger scar.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for a low back 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a left leg 
disability, to include as due to undiagnosed illness.

6.  Entitlement to a compensable rating for left index finger 
crush injury residuals, with scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to May 1992, including service in Southwest Asia during 
the Persian Gulf War conflict.  These matters are before the 
Board of Veterans' Appeals (Board) from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

A local hearing scheduled at the RO in March 2000 was 
cancelled by the veteran.  A local hearing scheduled in 
August 2000 was also postponed by the veteran.  A letter from 
the RO to the veteran in February 2001 sought to clarify the 
veteran's desire for a hearing before a RO hearing officer or 
a Veterans Law Judge.  The letter advised him that if he did 
not respond within 15 days it would be assumed that he did 
not want a hearing.  He did not respond.  

The matter of entitlement to a compensable rating for left 
index finger crush injury residuals, with scar, is addressed 
in a remand which follows this decision.

The Board also observes that in March 2000 the veteran 
submitted a notice of disagreement regarding the claims of 
entitlement to service connection for hypothyroidism, 
generalized anxiety and abnormal weight gain, all claimed as 
due to undiagnosed illness, which were denied in the March 
1999 rating decision.  His representative has included these 
three issues in an October 2003 Written Brief.  In that 
regard, it is noteworthy that a statement of the case (SOC) 
was issued in March 2000.  The veteran submitted his 
substantive appeal on these three issues in July 2000.  In 
April 2002, the RO informed the veteran by letter that his 
substantive appeal could not accepted because it was not 
timely filed.  He did not respond to this letter.  As he did 
not contest the timeliness of substantive appeal 
determination, the Board does not have jurisdiction on these 
issues.


FINDINGS OF FACT

1.  The veteran has a right index finger scar which was first 
manifested in service.  

2.  The veteran's right and left carpal tunnel syndrome are 
not shown to be related to an event, injury, or disease in 
service.  

3.  The veteran is not shown to have a chronic disability of 
the low back.

4.  The veteran is not shown to have chronic left leg 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right index finger scar is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  

2.  Service connection for right carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  

3.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  

4.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2003).  
5.  Service connection for left leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  However, the Board finds that all pertinent mandates 
of the VCAA and implementing regulations are met with respect 
to the issues addressed on the merits below.  

Regarding the service connection claims, the veteran was 
notified why service connection was denied in the March 1999 
RO rating decision, as well as in a June 1999 SOC.  He was 
provided notice of the VCAA by letter in July 2002.  He was 
again notified why his service connection claims were denied 
in an October 2002 supplemental SOC (which, in essence, re-
adjudicated his claims pursuant to VCAA guidelines and also 
outlined pertinent VCAA provisions).

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the VCAA letter sent to the veteran in July 2002 
advised him that he had 60 days in which to submit 
information describing additional evidence or the evidence 
itself.  However, the letter went on to inform him that 
evidence submitted within one year would be considered.  More 
than a year has passed, and all evidence and argument 
submitted (included beyond the 60 day period suggested) have 
been accepted for the record.  Regarding the matters 
addressed on the merits below, there is no indication that 
any pertinent evidence might be outstanding.  Hence, the 
Board finds that no further notice clarification is 
indicated.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  He has been afforded several VA 
examinations.  He has not identified any pertinent records 
which remain outstanding.  In sum, with respect to the 
matters addressed on the merits below, all of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met. 

Factual Background

The veteran alleges that he was treated for a right finger 
crush injury during service, warranting service connection 
for residuals of such injury.  See VA Form 9, dated in June 
1999.  He claims that he has bilateral carpal tunnel syndrome 
as a result of his duties as a heavy vehicle mechanic in 
service.  See VA Form 21-4138, dated in January 1999.  He 
also alleges that he has low back and left leg disorders due 
to his military service, including due to undiagnosed 
illness.  See June 1999 VA Form 9.
The veteran's service medical records show that on April 1989 
service entrance examination, clinical evaluation was normal.  
In August 1989, he complained of left leg pain due to 
exercise.  There was no trauma.  Musculoskeletal pain was 
diagnosed later in August 1989.  An April 1991 medical record 
includes a diagnosis of left index finger crush injury.  A 
medical record, dated one day later, notes status post left 
index finger crush injury, "uncomplicated case."  On 
September 1991 demobilization examination a history of low 
back pain with running was noted.  A September 1991 X-ray 
report shows that the veteran complained of chronic low back 
pain, with the symptoms increasing with running.  The X-rays 
were interpreted as normal.  The spine was normal on clinical 
evaluation.  Scars of the tips of both the left and right 
index fingers were reported.  He indicated that he 
"smashed" the left index finger in Saudi Arabia.  He 
indicated that he had been treated for a right index finger 
cut at Beaumont Hospital in Sterling Heights, Michigan.  He 
elected not to undergo a separation medical examination in 
May 1992.  

On June 1998 VA general medical examination the veteran 
reported exposure to chemicals and radiation while stationed 
in the Persian Gulf.  None of the five claimed disorders for 
which the veteran is now seeking service connection was 
diagnosed.  

On June 1998 VA joints examination the veteran complained of 
numbness of both index fingers.  He also complained of low 
back pain; he gave a history of an accidental injury in 1988 
(before service).  He claimed that he had occasional left leg 
pain since 1990.  He reported he injured both index fingers 
in 1991 while moving a vehicle from a rack.  He also reported 
that during physical training he injured his left leg in a 
fall.  He added that while he had no problem enlisting in 
1989 due to his preservice back injury, he did have increased 
pain with activity in service.  X-ray examination showed 
minor scoliosis with convexity on the left side.  The 
diagnoses included residual of laceration injury to the tips 
of the index fingers of both hands, normal left leg and 
normal lumbosacral spine with incidental finding of mild 
scoliosis.

On June 1998 VA neurological disorders examination the 
veteran complained of left leg pain which began in 1990.  He 
also complained of bilateral numbness affecting the tips of 
his index fingers since incurring a crush injury to both 
fingers in April 1991, and of low back pain which began prior 
to service in 1988.  Neuropathy involving the tip and sensory 
function of his two index fingers and bilateral carpal tunnel 
syndrome were diagnosed.  VA nerve conduction testing in June 
1998 produced findings interpreted as consistent with 
bilateral carpal tunnel syndrome.  

Law and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail on the merits in a claim of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, compensation is to be paid to any Persian Gulf 
War veteran "suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

Right Index Finger Scar

The veteran did not have disability of the right index finger 
when he entered service (see April 1989 entrance examination 
report).  On demobilization examination in September 1991, it 
was noted that he had an injury residual scar on the right 
index finger.  As he is entitled to a presumption of 
soundness on entry in service (in the absence of abnormality 
noted on entrance examination), the facts permit no other 
interpretation but that the right index finger laceration 
scar was incurred in service.  

Right and Left Carpal Tunnel Syndrome

The record reflects, and it is not in dispute, that the 
veteran now has bilateral carpal tunnel syndrome.  See June 
1998 examination and subsequent VA nerve conduction studies.  
Service medical records, however, do not show any carpal 
tunnel complaints in service, and no injury, event, or 
disease pertaining to carpal tunnel disability in service.  
The first postservice evidence of bilateral carpal tunnel 
syndrome is in 1998, approximately six years following the 
veteran's separation from service.  There is no competent 
evidence that relates the veteran's bilateral carpal tunnel 
to service or to any event therein.  Without evidence of 
pertinent injury, event, or disease in service, an 
examination to determine whether there is a nexus between the 
current carpal tunnel and an event, disease, or injury in 
service is not indicated.  

The veteran argues that his bilateral carpal tunnel syndrome 
is related to his active service, including his operation of 
heavy equipment in service.  However, as a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  Without any competent 
evidence of a nexus between current bilateral carpal tunnel 
syndrome and service, the preponderance of the evidence is 
against these claims, and they must be denied.  

Low Back Disability

A June 1998 VA joints examination established that the 
veteran's lumbosacral spine was normal, (although there was 
an incidental finding of mild scoliosis which the examiner 
apparently did not consider an acquired disability).  
Although the veteran complained of low back pain with running 
in service, as current disability is a threshold requirement 
for establishing service connection (See Hickson, supra), 
service connection for a low back disability, including as 
due to an undiagnosed illness, is not warranted.  While the 
veteran asserts he indeed has such disability, as a layperson 
he is not competent to establish medical diagnosis by his own 
opinion.  
Left Leg Disability

The record reflects that the veteran does not currently have 
a chronic left leg disability.  See June 1998 VA joints 
examination report.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran argues that he 
indeed has chronic left leg disability.  However, as a 
layperson, he is not competent to establish medical diagnosis 
by his own opinion.

To establish service connection for disability claimed as due 
to undiagnosed illness, there must be objective indications 
of a qualifying chronic disability.  Here, the June 1998 VA 
examination was normal.  The preponderance of the evidence is 
against this claim, and it must be denied.  


ORDER

Service connection for a right index finger scar is granted.

Service connection for right and left carpal tunnel syndrome, 
a low back disability, and a left leg disability is denied.  


REMAND

Service connection for a left index finger crush injury, with 
scar, was granted by the RO in March 1999.  A noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (Code) 7805.  

Initially, it is observed that there has been no VCAA notice 
specific to the increased rating claim now on appeal.  While 
the veteran was advised in July (letter) and October (SSOC) 
2002 of the pertinent mandates and implementing regulations 
of the VCAA (See Quartuccio, supra), the July 2002 letter 
notification was specific as to service connection claims and 
did not address the increased rating claim.  Hence, the 
notification does not satisfy the guidelines outlined in 
Quartuccio, supra.  

In March 2003, the veteran's representative claimed that a 10 
percent rating may be for application pursuant to Code 7804.  
It was noted that the veteran complains of pain.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
veteran is entitled to consideration of the new criteria from 
their effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the provisions of the VCAA as 
they pertain to his increased rating 
claim.  He should be advised what evidence 
is needed to establish a compensable 
rating, what the record shows, and of his 
and VA's respective responsibilities in 
obtaining any further evidence.  He and 
his representative should have the 
requisite period of time to respond.  The 
veteran should also be advised of the 
recent changes in the rating criteria for 
skin disorders, and advised that his claim 
may alternatively (from the effective 
dates of the provisions) be rated under 
the new criteria.  If outstanding evidence 
is identified, the RO should take 
appropriate steps to obtain such evidence 
or to assist the veteran in obtaining such 
evidence.

2.  The RO should then arrange for the 
veteran to undergo a VA examination to 
ascertain the current severity of his left 
index finger scar.  The examiner should 
have available for review the veteran's 
claims folder and both the previous and 
current applicable rating provisions.  The 
findings reported should be sufficient to 
rate under either the previous or the 
current criteria.

3.  Following completion of the above, the 
claim should be reviewed, (the "new" 
criteria should be considered 
alternatively from their effective date).  
If it remains denied, the RO should 
provide the veteran and his representative 
an appropriate SSOC.  They should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if appropriate.

The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court and Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



